Citation Nr: 1122987	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  02-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 



REPRESENTATION

Appellant represented by:	Penelope Grunbeck, Attorney 



WITNESS AT HEARINGS ON APPEAL

The appellant and her sister

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 1968, from June 1968 to September 1972, and from July 1974 to September 1978.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2003, the appellant testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  However, the VLJ who had conducted that hearing is no longer employed by the Board.  The appellant was later provided another hearing at the RO in May 2010 before the undersigned Acting VLJ.  Transcripts of both hearings are of record.

In September 2003, the Board remanded the claim for additional development.  That development was completed, and the case was returned to the Board for appellate review.  In July 2007, the Board issued a decision denying the claim for service connection for the cause of the Veteran's death.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a memorandum decision dated in July 2009, the Court vacated the Board's July 2007 decision and remanded the case to the Board.   The appeal was returned to the Board where it was remanded for further development in December 2009.  The case has since been returned to the Board for appellate review. 

FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in July 1991, and the immediate cause of death was listed as respiratory failure due to hypercalcemia caused by widely metastatic adenocarcinoma of the stomach.

2.  At the time of the Veteran's death, service connection had not been established for any disability.

3.  The Veteran served in the Republic of Vietnam, and he is presumed to have been exposed to herbicides.  

4.  The Veteran stomach cancer was related to his herbicide exposure during his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the requirements for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1154, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  In particular, notice should include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the details of the application submitted. While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

Nevertheless, in the decision below, the Board has granted the appellant's claim for service connection for the cause of the Veteran's death, and therefore, the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  A certificate of death indicates that the Veteran died in July 1991.  The immediate cause of death was listed as respiratory failure due to hypercalcemia due to widely metastatic adenocarcinoma of the stomach.

At the time of the Veteran's death, service connection had not been established for any disability.  However, the appellant contends that the Veteran's death was due to cancer, which was related to his herbicide exposure during his service in Vietnam.  

The evidence of record establishes that the Veteran died of gastric cancer that metastasized to his bones, lung, and lymph nodes.  Treatment records from the Veteran's hospitalization in July 1991 show that his treating physicians determined that his stomach was the primary location of his cancer due to pathology results.  The death certificate, which was signed by the Veteran's private doctor, also notes that the Veteran's cause of death was due to widely metastatic adenocarcinoma of the stomach.  Although a private oncologist opined in May 2011 that it was also possible the Veteran's cancer originated in the lungs, his treating physicians and two VA physicians (who provided opinions in February 2007 and November 2010) concluded that his cancer began in the stomach.  Therefore, the Board finds that the weight of the evidence establishes that the Veteran's death was caused by cancer that began in his stomach and spread to the lungs, bones, and lymph nodes.   

Thus, the remaining question is whether the Veteran's metastatic gastric cancer was etiologically related to his military service.  As noted above, the appellant contends that the Veteran's cancer was caused by his exposure to herbicides.  His service personnel records do show that he served in Vietnam, and thus, he is presumed to have been exposed to herbicides.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  

Although stomach cancer is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The record contains evidence both for and against a finding that the Veteran's stomach cancer was caused by his exposure to herbicides.  Weighing in favor of the claim is a November 2000 medical opinion from the Veteran's private physician that consists of a general statement that his adenocarcinoma was due to military service.  The record also contains a May 2011 letter from a private oncologist opining that the Veteran's cancer was at least as likely as not caused by Agent Orange exposure.  The private oncologist cited to medical literature and found that the medical evidence was split as to whether there is a nexus between stomach cancer and Agent Orange.  Therefore, he opined it was as likely as not that the Veteran's stomach cancer was due to his herbicide exposure.  The opinion was based on review of the Veteran's medical records, including service records, and discussed the specific findings of several medical studies and articles.  Therefore, the Board finds that the May 2011 opinion is entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The evidence weighing against the claim consists of medical opinions from VA oncologists who reviewed the claims file in February 2007 and November 2010.  While the February 2007 examiner only provided a scant analysis in support of his opinion, the November 2010 oncologist did discuss two scientific studies that supported a conclusion that the Veteran's gastric cancer was not related to herbicide exposure.  The November 2010 opinion was based on a review of the Veteran's complete history, and the oncologist provided a supporting rationale.  Therefore, the Board finds that the opinion is probative as to the question of whether the Veteran's stomach cancer was incurred due to herbicides. 

Thus, the record contains two medical opinions in support of the claim and two medical opinions against the claim.  The Board notes that the November 2000 private opinion and February 2007 VA opinion are of little evidentiary value, as the Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (stating that the Board may not assess the probative value of "a mere conclusion by a medical doctor.").  The May 2011 private opinion and November 2010 VA opinion are both entitled to more probative weight, but the record still contains one opinion in favor of the claim and one against the claim.  Therefore, the Board finds that the evidence regarding whether the Veteran's stomach cancer was related due to herbicide exposure is at least in equipoise.  

When there is approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, as the evidence is at least in equipoise, the benefit of the doubt doctrine is applicable, and the Board concludes that service connection for the Veteran's death is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for the cause of the Veteran's death is granted. 




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


